Exhibit 10.2


BUSINESS CONSULTANT AGREEMENT

        THIS BUSINESS CONSULTANT AGREEMENT (“Agreement”) is entered into
effective November 4, 2008, between DISABOOM, INC., a Colorado corporation, with
its principal offices located at 7730 E. Belleview Ave., Suite A-306, Greenwood
Village, CO 80111 (the “Company”), and J.W. Roth having an address of 15975
Winding Trail Road, Colorado Springs, CO 80908 (“Roth”). The Company and Roth
are referred to herein as the “Parties.”

        WHEREAS, Roth previously served as the Company’s chief executive officer
and contemporaneously herewith are entering into a Severance Agreement whereby
the Parties have mutually agreed to terminate Roth’s employment with the
Company.

        WHEREAS, Roth will continue to serve as the Company’s chairman of the
board of directors and has agreed to provide certain consulting services on
behalf of the Company.

        NOW THEREFORE, in consideration of the following covenants and promises
and for other valuable consideration as described below, the Parties hereby
agree as follows:

        1.           Consulting Services. Roth agrees to provide certain
consulting services for the Company (the “Consulting Services”) which shall
consist of consultations with management of the Company as management may from
time to time require during the term of this Agreement. Such consultation with
management shall be with respect to public relations, business promotion,
business growth and development, including mergers and acquisitions, and general
business consultation.  The Consulting Services may include services pertaining
to promoting the Company’s relationship with the financial and disabled
communities, the preparation and distribution of reports and news releases to
keep existing shareholders informed about the Company’s activities, maintaining
regular communications with shareholders, and such other matters as may be
agreed upon between the Company and Roth.

        2.           Term of Agreement. The term of this Agreement shall
commence on the date hereof and shall continue unless and until terminated by
either party. Either party may terminate this Agreement at any time and for any
reason by providing the other party written notice.

        3.           Consideration.

                          3.1.   During the term of this Agreement the Company
shall pay Roth cash compensation as follows:

                      (a)               For the months of November and December
2008 Roth shall be paid at a monthly rate equal to $16,667 per month.


--------------------------------------------------------------------------------



                      (b)               From January 1, 2009 until the
termination of this Agreement, Roth shall be paid a monthly rate equal to $5,000
per month, payable on the 30th day of the month and payable in full for any day
of the month for which this Agreement is in effect.


                          3.2 All payments due to Roth under section 3.1(a)
hereof shall be paid to Roth on or about the 15th day and final day of each
month, with half of the monthly consideration being paid on each date.

                          3.3 If this Agreement is terminated by either party
the payment due to Roth under section 3.1(a) hereof for the month in which this
Agreement is terminated shall be paid to Roth on a pro-rata basis based on the
date at which the Agreement is terminated.

        3.4 Expenses incurred by Roth in performing services under this
Agreement shall be reimbursed at cost within 30 days of receipt of an invoice at
the offices of the Company. Notwithstanding, all expenses in excess of $500
shall be approved in writing prior to Roth incurring any expense for which he
intends to be reimbursed.

        4.        Confidentiality of Company Information. Roth agrees at all
times during the term this Agreement and thereafter to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose, make known, divulge or communicate, directly or indirectly, to any
person, firm, corporation or other entity without the prior written
authorization of the Company, any Confidential Information of the Company or any
Confidential Information of third parties provided to Roth by the Company. Roth
understands that all Confidential Information is the sole and exclusive property
of the Company or of third parties whose rights the Company wishes to protect.
Roth will be vigilant in protecting all Confidential Information from disclosure
to unauthorized persons and will comply with all rules and instructions of the
Company concerning the physical, intellectual, and electronic security of the
Company’s premises, property and records. Roth understands that “Confidential
Information” means, without limitation, any Company proprietary information,
intellectual property, patents, trademarks, copyrights, technical data, trade
secrets or know-how, including, but not limited to, research, methods, business
plans, products, services, price lists, customer lists, customer information and
customers (including, but not limited to, customers of the Company on whom Roth
called or with whom Roth became acquainted during the term of this Agreement),
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, third party information or products, or other business information
disclosed to Roth by the Company either directly or indirectly, whether orally,
in writing, or by drawings or observation of parts or equipment. Roth
understands that the Board of Directors of the Company may from time to time
reasonably designate as Confidential Information other subject matters requiring
confidentiality and secrecy which shall be deemed to be covered by the terms of
this Agreement. Roth further understands that Confidential Information does not
include any of the foregoing items which has become publicly known and made
generally available through no wrongful act of his or of others who were under
confidentiality obligations as to the item or items involved.

2

--------------------------------------------------------------------------------



        The provisions of this Section shall survive the termination of this
Agreement.

5.         Miscellaneous.

                          5.1 Independent Contractor.   Roth shall perform the
Consulting Services as an independent contractor and not as an employee of the
Company.

                          5.2 Entire Agreement; Modification.   This Agreement
sets forth the entire understanding of the Parties with respect to the
consulting services to be performed by Roth and supersedes all existing
agreements among them concerning such subject matter, and may only be modified
by the express written agreement of the party to be bound.

                          5.3 Notices.   Any notice, consent, authorization or
other communication to be given hereunder shall be in writing and shall be
deemed duly given and received when delivered personally, when transmitted by
fax, three days after being mailed by first class mail, or one day after being
sent by a nationally recognized overnight delivery service, charges and postage
prepaid, properly addressed to the party to receive such notice, at the
following address or fax number for such party (or at such other address or fax
number as shall hereafter be specified by such party by like notice):

  (a) If to the Company, to:


  John Walpuck, President
7730 E. Belleview Ave. Suite A-306
Greenwood Village, CO 80111
Phone: (720) 407-6530
E-Mail: jwalpuck@disaboom.com


  (b) If to Roth, to:


  J.W. Roth
15975 Winding Trail Road
Colorado Springs, CO 80908
Phone: (719) 495-7136
E-Mail: roth357@juno.com


                          5.4 Waiver.   Neither Roth’s nor the Company’s failure
to insist at any time upon strict compliance with this Agreement or any of its
terms nor any continued course of such conduct on their part shall constitute or
be considered a waiver by Roth or the Company of any of their respective rights
or privileges under this Agreement.

3

--------------------------------------------------------------------------------



                          5.5 Binding Effect. The provisions of this Agreement
shall be binding upon, and inure to the benefit of the Company and Roth and
their respective successors and assigns.

                          5.6 Assignment Prohibited. No assignment of this
Agreement shall be made without the prior written consent of the other party.

                          5.7 Severability. If any provisions of this Agreement
are deemed invalid, illegal, or unenforceable, the balance of this Agreement
shall remain in effect.

                          5.8 Headings. The headings in this Agreement are
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

                          5.9 Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

                          5.10 Governing Law; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado,
without giving effect to conflict of laws. In the event of any dispute between
the parties which results in litigation, the exclusive venue for such litigation
shall be a district court within the state of Colorado.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

  DISABOOM, INC.
A Colorado corporation


  By: /s/ John Walpuck
John Walpuck, President


  J.W. ROTH


  /s/ J. W. Roth
J. W. Roth, Individually






4

--------------------------------------------------------------------------------

